Citation Nr: 0409528	
Decision Date: 04/13/04    Archive Date: 04/21/04

DOCKET NO.  02-14 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to assignment of a higher disability rating for 
post-traumatic stress disorder (PTSD), currently rated as 50 
percent disabling.

2.  Entitlement to an increased rating for tinnitus, currently 
rated as 10 percent disabling.  

3.  Entitlement to an increased rating for bilateral hearing loss, 
currently rated as 0 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active duty service from April 1968 to April 1970.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision by a Regional Office (RO) 
of the Department of Veterans Affairs (VA).  Notices of 
disagreement were received in March and June 2002, a statement of 
the case was issued in August 2002, and a substantive appeal was 
received in September 2002.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing 
regulations set forth certain notice and assistance provisions.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  It is not clear from the record 
that the veteran has been properly furnished notice of VCAA.  The 
United States Court of Appeals for Veterans Claims (Court) has 
made it clear that failure to adequately show compliance with VCAA 
notice requirements is remandable error.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 
370 (2002); Huston v. Principi, 17 Vet.App. 195, 202 (2003).  

In the past, the Board would attempt to cure any VCAA notice 
deficiency by sending the appellant a VCAA notice letter under the 
provisions of 38 C.F.R. § 19.9(a)(2)(ii).  However, this 
regulatory provision has been invalidated by the United States 
Court of Appeals for the Federal Circuit.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  Therefore, while the Board regrets further delay in 
appellate review, it appears that the only recourse is to return 
the case to the RO so that the veteran may be furnished VCAA 
notice.  

Accordingly, this matter is REMANDED to the RO for the following 
actions:

1.  The RO should furnish the veteran with an appropriate VCAA 
letter to ensure compliance with all VCAA notice requirements.  
The RO should ensure that the veteran is furnished proper notice 
in compliance with 38 C.F.R. § 3.159(b)(1), including notice of 
(a) the information and evidence not of record that is necessary 
to substantiate his claims, (b) the information and evidence that 
VA will seek to provide, and (c) the information and evidence that 
the veteran is expected to provide.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).  The veteran should be specifically advised of the new 
rating criteria for evaluation of tinnitus under 38 C.F.R. § 4.87, 
Code 6260 (2003).  

2.  After completion of the above and any other development deemed 
necessary, the case should be returned to the Board for appellate 
review after issuance of a supplemental statement of the case (if 
necessary under 38 C.F.R. § 19.31 (2003)).

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

These claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or 


other appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



